Citation Nr: 1016541	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-28 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for digestive/stomach 
condition to include bleeding ulcers, celiac sprue and 
ulcerative colitis secondary to the service-connected 
disability of acne vulgaris, chronic, face, neck, shoulders, 
upper arms, chest and back, moderately severe, but not 
disfiguring (stomach disability).

2.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought.

The Board remanded these claims in July 2009 so that 
additional development of the evidence could be conducted, as 
well as to comply with certain duty to assist requirements.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the appellant's claimed digestive/stomach 
condition (to include bleeding ulcers, celiac sprue and 
ulcerative colitis) was demonstrated during active duty; 
peptic ulcer disease was not manifested to a compensable 
degree in the first year following the Veteran's separation 
from active duty service; symptoms of gastrointestinal 
disorders were not continuous after service separation; and 
the claimed digestive/stomach condition is not shown by 
competent evidence to have been related to his service-
connected acne vulgaris (to include either treatment or 
medications taken for the disorder).  

2.  The evidence of record fails to demonstrate that the 
Veteran's multiple non-compensable service-connected 
disabilities clearly interfere with his normal employability.


CONCLUSIONS OF LAW

1.  A digestive/stomach condition was not incurred in active 
duty service, may not be presumed to have been so incurred, 
and was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).

2.  The schedular criteria for a compensable evaluation based 
on multiple non-compensable service connected disabilities 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With regard to a claim for service connection for a 
digestive/stomach condition, the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the appellant was provided notice that 
met these requirements in a letter dated in December 2006.  

The first notice requirement was met because in the letter 
the RO informed the appellant that, to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The RO stated that VA would obtain the appellant's 
service medical records, and the RO indicated that a current 
disability and a relationship to service is generally shown 
by medical evidence.  The RO told the appellant that he could 
submit this medical evidence himself or VA would request it 
if he told VA about it.  

The notice letter provided examples of the types of medical 
and lay evidence that the Veteran could submit (or ask the VA 
to obtain) that were relevant to establishing his entitlement 
to service connection including employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians of treatment since military service; 
pharmacy prescription records; and insurance examination 
reports.  He was also informed that he could submit 
statements from other individuals who knew him in service and 
knew of any disability he had on active duty.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant that VA would obtain his 
service treatment records and would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also 
notified the appellant that it would help him obtain private 
treatment records if he filled out the attached VA Form 21-
4142 (Authorization and Consent to Release Information) form 
that would authorize the RO to assist him in this regard.

The RO also notified the appellant that, should service 
connection be granted, a disability rating would be assigned 
based on a range in severity from noncompensable to as much 
as 100 percent depending on the disability involved.  With 
regard to the effective date, the RO told him that that would 
be based on factors such as when his claim was received and 
when evidence showed a level of disability that supported a 
certain rating.  For the reasons noted above, the Board 
concludes that the notice requirements have been met, and 
neither the appellant nor his representative have argued 
otherwise.

Finally, the duty to assist the appellant also has been 
satisfied in this case.  All available service treatment 
records and post-service medical records (both VA and 
private) are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claims.  
The Board is mindful that while the National Personnel 
Records Center (NPRC) reported in January 2007 that the 
appellant's service treatment records were destroyed (in the 
1973 fire at the St. Louis records repository), several 
service treatment records, including a June 1942 induction 
examination report and an October 1945 Certificate of 
Disability for Discharge, are of record.  Several other 
service treatment records are on file; none though pertain to 
the Veteran's currently claimed disorder for which he seeks 
service connection.  A March 2007 Formal Finding of 
Unavailability of Service Records shows that no further 
service treatment records are available.  The appellant has 
not informed VA of any existing VA or private medical records 
which may be helpful in the adjudication of his claims.  VA 
is not on notice of any evidence needed to decide either of 
the claims in this case which has not been obtained.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Concerning the claim regarding entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities, the Board acknowledges that in its 
July 2009 remand it determined that the RO did not furnish 
the Veteran with a duty to assist notice informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim under 38 C.F.R. § 3.324, and it 
ordered the RO to send such a letter.  Review of the notice 
letter sent to the Veteran in October 2009 shows that this 
letter did not include either language concerning, or a cite 
of, 38 C.F.R. § 3.324.  Compliance with remand instructions 
is neither optional nor discretionary, and where remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, for the 
reasons enunciated below, the Board concludes that another 
remand under the facts of this case is not needed.  

In an August 2007 statement of the case (SOC), the Veteran 
was provided notice of the applicable regulatory language, 
and section 3.324 was specifically included and discussed as 
part of a January 2010 supplemental SOC (SSOC).  This notice 
is sufficient because 38 C.F.R. § 3.324 is a benefit that is 
not generally "claimed" by the Veteran but something that 
is considered by VA sua sponte when there are multiple 
noncompensable disabilities.  When it is so considered and 
denied in a rating decision (as it was here in the April 2007 
rating decision), and the Veteran appeals that decision (as 
the Veteran did here by filing a notice of disagreement (NOD) 
in April 2007), it is akin to his appealing an initial 
disability and/or effective date when service connection is 
granted.  The Veteran does not need a notice letter informing 
him of how to substantiate his "claim" because he made no 
"claim" for benefits under 3.324 but rather appealed a 
decision that the RO made that did not arise from a "claim" 
but that was necessary under VA regulations.

In a case such as this, where the Veteran files an NOD with 
the denial of a compensable rating under section 3.324, he 
has initiated the appellate process and different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).  
Here, the notice obligations set forth in sections 7105(d) 
and 5103A of the statute were met when the RO issued a SOC in 
response to the Veteran's NOD with the denial of compensation 
under section 3.324.  The SOC provided citations to the 
pertinent regulation section involved, a summary of the 
evidence considered, and notice of the decision and the 
reasons for the decision.  38 U.S.C.A. § 7105(d).  Therefore, 
all notice requirements with regard to the appeal of the 
denial of this benefit have been met.

Law, Factual Background, and Analysis

Service Connection

In this case, the Veteran contends that service connection is 
warranted for his variously-diagnosed digestive/stomach 
condition (to include bleeding ulcers, celiac sprue and 
ulcerative colitis) secondary to his service-connected acne 
vulgaris.  38 C.F.R. § 3.310.  Specifically, the Veteran 
attributes his claimed digestive/stomach condition to 
treatment and medications for his service-connected skin 
disorder.

As noted above, the appellant served on active duty from July 
1942 to November 1945.  His available service treatment 
records show that on induction examination in June 1942, with 
the exception of the presence of acne, clinical examination 
was normal.  A November 1945 Certificate of Disability for 
Discharge shows that the Veteran had acne vulgaris, affecting 
many parts of his body.  Other service treatment records on 
file show that the Veteran was treated for skin-related 
problems.  The available records do not include any mention 
of problems relating to, or treatment afforded the Veteran 
for, his stomach/digestive system.  

Post-service medical records first show findings relating to 
the Veteran's claimed disorder in 1990.  The Veteran was 
admitted into a private hospital in January 1990, at which 
time he provided a history of celiac sprue diagnosed about 10 
years earlier.  Diarrhea secondary to celiac sprue was 
diagnosed.  

An October 1998 private history and physical report shows 
that diagnoses included ulcerative colitis and peptic ulcer 
disease.  A November 1999 private operative report shows that 
the Veteran carried a diagnosis of ulcerative colitis, but it 
had been stable for five years.  He underwent a full 
colonoscopy procedure which noted the presence of 
hemorrhoids.  

An April 2000 VA nursing outpatient assessment note shows 
that the Veteran provided a history of ulcerative gastritis.  
He denied any problems with colitis.  

A December 2004 private operative report shows that the 
Veteran underwent a full colonoscopy.  The Veteran had 
provided a history of ulcerative colitis; following the 
procedure no active disease was found.  An October 2006 
private medical record includes a diagnosis of ulcerative 
colitis.  

The Veteran was afforded a VA stomach, duodenum, and 
peritoneal adhesions examination in January 2007.  The 
Veteran reported having stomach problems for many years.  
Following examination of the Veteran, diagnoses of celiac 
sprue and ulcerative colitis were provided.  The examiner 
commented that the examination of the Veteran was essentially 
benign.  The examiner also noted the Veteran's long and 
extensive history of acne vulgaris.  The examiner observed 
that the Veteran appeared to have undergone extensive 
ultraviolet therapy for his acne in the past in addition to 
having used penicillin injections to treat his acne problems.  
The examiner reported medical literature findings concerning 
the causes of ulcer disease, ulcerative colitis, and celiac 
sprue.  The examiner opined that, while none of the Veteran's 
claimed stomach disorders had anything to do with his 
treatment for acne (65 years earlier), he could not find this 
with complete accuracy as he was unsure what types of 
treatment, and for what duration, the Veteran had undergone 
in the 1940s.  

The Board remanded the Veteran's claim in July 2009 to 
develop additional evidence by having the Veteran's claims 
file reviewed by an appropriate medical specialist who would 
render an opinion regarding the etiology of the Veteran's 
stomach disability.  The December 2009 VA medical report 
shows that the examiner indicated that he had reviewed the 
complete medical record.  He opined that the Veteran's 
stomach disability, manifested by peptic ulcer disease, 
ulcerative colitis, and celiac sprue was less likely than not 
caused by, a result of, or aggravated by the Veteran's acne 
vulgaris, to include treatment afforded the Veteran for his 
skin disability.  

The examiner commented that the Veteran had been extensively 
treated for his acne vulgaris.  He added, however, that 
neither of the Veteran's medical records nor the medical 
literature indicated an association between acne vulgaris and 
the development of peptic ulcer disease, ulcerative colitis, 
or celiac sprue.  The examiner added that the report of the 
previously conducted VA examination in January 2007 included 
the etiology of the gastrointestinal disorders.  The examiner 
further commented that acne vulgaris and/or treatment 
therefore was not an etiologic factor in the development of 
any of the Veteran's claimed gastrointestinal disorders.  The 
examiner also pointed out that the Veteran was no longer 
undergoing treatment for his acne vulgaris.  Therefore, noted 
the examiner, the Veteran's current gastrointestinal 
condition was not being aggravated by any ongoing current 
medication or treatment for acne vulgaris.  The examiner also 
opined that review of the medical literature and the 
Veteran's medical history indicated no relationship between 
past treatment for acne vulgaris which would have likely 
resulted in any aggravation of any stomach condition beyond 
its normal progression.  He added that there was no evidence 
of any previous treatment for the Veteran's service-connected 
acne vulgaris which caused or aggravated his current 
gastrointestinal conditions, including ulcerative colitis, 
peptic ulcer disease, and/or celiac sprue.  The examiner 
concluded by opining that he could find no medical basis or 
evidence to support a finding that the Veteran's service-
connected acne vulgaris, or treatment afforded therefore, 
caused and/or permanently aggravated his current stomach 
disability (ulcerative colitis, peptic ulcer disease, and 
celiac sprue).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

Certain chronic disabilities, such as peptic ulcers, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran's statements 
describing his symptoms are considered to be competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  Here, 
however, the Veteran has not so argued the existence of 
continuity of symptomatology.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the Veteran's claimed 
digestive/stomach condition (to include bleeding ulcers, 
celiac sprue, and ulcerative colitis), on either a direct, 
secondary, or presumptive basis.  His available service 
treatment records are entirely negative for any complaints of 
gastrointestinal problems.  The medical evidence does not 
show that there was an event, disease, or injury in service 
to which a current disorder could be directly related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  In fact, 
the Veteran has not even alleged that his variously diagnosed 
digestive/stomach disorders are directly related to service, 
as he has instead claimed that it is secondary to his 
service-connected acne vulgaris.  Therefore, the Board finds 
that none of the Veteran's variously diagnosed 
gastrointestinal disorders were manifested during service or 
have been shown to be causally or etiologically related to an 
event, disease, or injury in service.

On this record, the Veteran is not shown to have manifested 
gastrointestinal problems until many years after service.  
The Board finds this gap in time significant, and it weighs 
against the existence of a link between his current 
gastrointestinal-related problems and his time in service.  
Maxson.

The Board also observes that while a diagnosis of peptic 
ulcer disease was made in 1998, that diagnosis was rendered 
decades after the Veteran's 1945 separation from active duty.  
As such, presumptive service connection for peptic ulcer 
disease is not for consideration.  There is also no post-
service continuity of complaints or symptoms pertaining to 
any gastrointestinal disability.

As to the Veteran's claim that he has digestive/stomach 
problems which are related to his service-connected acne 
vulgaris (specifically, relating to his history of exposure 
to ultraviolet light and his taking of penicillin for this 
skin disorder), the Board also finds that the medical 
evidence of record does not support this contention.  The 
Veteran is service-connected for acne vulgaris; however, the 
medical evidence has not established a relationship between 
his claimed gastrointestinal disorders and his service-
connected disability.  In this regard, the December 2009 VA 
opinion found that the Veteran's claimed stomach disability, 
manifested by peptic ulcer disease, ulcerative colitis, and 
celiac sprue, was less likely as not caused by, a result of, 
or aggravated by the Veteran's service-connected acne 
vulgaris, to include treatment afforded for this skin 
disorder.  The examiner also provided rationale for his 
opinion.  

Concerning the December 2009 VA examination report, the Board 
finds that it provided sufficient detail for the Board to 
make a decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  The 
December 2009 VA physician based his opinion on a review of 
the complete record.  It is also significant that the 
December 2009 VA physician supported his opinion by an 
thorough review of the medical record, and also indicated his 
review of pertinent medical literature.  The Board finds 
these December 2009 VA medical findings/opinions provided 
sufficient detail to enable the Board to perform a fully 
informed evaluation of the claim.  

Therefore, for the reasons noted above, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a digestive/stomach 
condition.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a digestive/stomach condition is 
not warranted.

38 C.F.R. § 3.324

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2009).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  Therefore, once a compensable evaluation for 
any service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In considering all of the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to a 10 percent evaluation for his 
non-compensable service connected disabilities.  In this 
case, the Veteran's non-compensable disabilities are acne 
vulgaris and hearing loss.  The Board acknowledges that the 
nature of these disabilities is permanent; however, the 
evidence of record does not reflect that these disabilities 
clearly interfere with normal employability.  Regarding the 
Veteran's employment history, the Board observes that as part 
of a January 2007 VA examination report the Veteran was noted 
to have retired in 1983.  There is simply no competent or 
credible evidence of record that the Veteran's service-
connected disabilities, either individually or in 
combination, have "clearly" interfered with his normal 
employability, or, indeed, have had any measurable negative 
effect on his employability during the appeal period.  For 
this reason, the Veteran is not entitled to a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324, and 
entitlement to a 10 percent evaluation has not been 
established.

Thus, the Board finds that the preponderance of the evidence 
is against a finding of a 10 percent evaluation for the 
Veteran's non-compensable disabilities pursuant to 38 C.F.R. 
§ 3.324.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt rule 
does not apply.  Accordingly, the Board concludes that a 10 
percent evaluation pursuant to 38 C.F.R. § 3.324 is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.324 (2009).


ORDER

Entitlement to service connection for a digestive/stomach 
condition is denied.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


